DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 7 and December 14 of 2020; and April 16, July 26, August 31, and November 18 of 2021 were filed after the mailing date of the application on April 7, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20180218518A1) in view of Aliabadi (US 20180096226A1).
As per Claim 1, Yan teaches a processor, comprising:  a register that holds a first group of weight values and a second group of weight values, each group of weight values comprising at least one weight value; a non-zero weight selector that selects a non-zero weight value from a weight value in the first group of weight values or a non-zero weight value in the second group of weight values (each single bit value for the weights controls whether the associated multi-bit weight value is stored into the weight registers 260, when the multi-bit weight value is zero, the single bit signal disables the clock signal so that the location where the associated weight would be stored is not clock to sample and store the associated weight, when the single bit signal indicates the associated weight is zero, the weight is discarded and is not stored into the weight registers 260, [0039], zero gating control unit 270 prevents the weight registers 260 from updating the weight values when the weight equals zero, [0042]); and a multiplier that multiplies the selected non-zero weight value and an activation value that corresponds to the selected non-zero weight value to form an output product value (multiplier that accepts a set of weights and a set of input activations, where the multiplier is configured to generate a product from one input activation in the set of input activations and one weight in the set of weights, [0031], [0039, 0042], Fig. 2C shows that the input activation registers 262 and weight registers 260 output to the multiplier 280).
	However, Yan does not expressly teach each weight value in the first group of weight values corresponding to a weight value in the second group of weight values.  However, Aliabadi teaches a processor, comprising:  a register that holds a first group of weight values and a second group of weight values, each group of weight values comprising at least one weight value, and each weight value in the first group of weight values corresponding to a weight value in the second group of weight values (number of weight values in a runnel can be the same as the number of weight values in a processor register, for a 128-bit register, a runnel can contain eight half-precision floating point weight values, runnels can be filled iteratively by traversing along the width dimension of the kernel stack, followed by the height dimension of the kernel stack, followed by the width dimension of the individual kernel, and followed by the height dimension of the individual kernel, the traversal continues until the runnel is completely filled with weight values of kernels of the kernel stack, [0031], if kernel stack runnels straddle multiple rows of the weight values of the kernel stack, a register can contain values of two or more pixel values, a pixel value may be loaded and duplicated to two or more registers, this may be necessary because all the weight values in each row of each kernel must be multiplied by pixel values in a channel of the input activation maps, [0211]); and a multiplier that multiplies the selected weight value from the first group of weight values or second group of weight values, and an activation value that corresponds to the selected weight value to form an output product value (kernel can be a two-dimensional array of weight values, the multiplication of values of the input activation map and the kernel, [0050], [0031, 0211]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan so that each weight value in the first group of weight values corresponding to a weight value in the second group of weight values because Aliabadi suggests that this may be necessary because all the weight values in each row of each kernel must be multiplied by pixel values in a channel of the input activation maps [0211].

8.	As per Claim 2, Yan teaches wherein the weight value in the first group of weight values and the weight value in the second group of weight values both comprise zero-value weight values, and wherein the non-zero weight value selector controls the multiplier to prevent the multiplier from forming the output product value [0031, 0039, 0042] (Fig. 2C).
	However, Yan does not expressly teach that the weight value in the second group of weight values corresponds to the weight value in the first group of weight values.  However, Aliabadi teaches that the weight value in the second group of weight values corresponds to the weight value in the first group of weight values, as discussed in the rejection for Claim 1.
9.	As per Claim 3, Yan teaches wherein a first weight value in the first group of weight values and the weight value in the second group of weight values both comprise zero-value weight values, and wherein the non-zero weight value selected selects a non-zero weight value from a second weight value in the first group of weight values and a second weight value in the second group of weight values, the second weight value in the first group of weight values being different from the first weight value in the first group of weight values [0031, 0039, 0042] (Fig. 2C).
	However, Yan does not expressly teach that the weight value in the second group of weight values corresponds to the first weight value in the first group of weight values, and a second weight value in the second group of weight values corresponds to the second weight value in the first group of weight values.  However, Aliabadi teaches that each weight value in the first group of weight values corresponds to a weight value in the second group of weight values, as discussed in the rejection for Claim 1.
10.	As per Claim 4, Yan does not teach wherein the first group of weight values includes nine weight values, and the second group of weight values comprises nine weight values.  However, Aliabadi teaches wherein the first group of weight values includes nine weight values, and the second group of weight values comprises nine weight values ([0031], 3x3 kernel 304a, [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan so that the first group of weight values includes nine weight values, and the second group of weight values comprises nine weight values as suggested by Aliabadi.  Aliabadi suggests that desirable features for a kernel can include equi-distance around the center of the kernel.  A kernel with a dimension that is an odd integer can have such a desirable feature.  Thus, a 3x3 kernel has such a desirable feature [0068-0069].
11.	As per Claim 6, Yan wherein the processor is part of a neural processor (deep learning accelerator that improves efficiency of neural network calculations, [0005]).
12.	Claim(s) 5, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20180218518A1) and Aliabadi (US 20180096226A1) in view of Lupon (US 20150170021A1).
13.	As per Claim 5, Yan and Aliabadi are relied upon for the teachings as discussed above relative to Claim 1.  Yan teaches the non-zero weight value selector controlling to couple the selected non-zero weight value to the multiplier [0031, 0039, 0042] (Fig. 2C).
	However, Yan and Aliabadi do not expressly teach further comprising a multiplexer coupled between the register and the multiplier, the non-zero weight value selector controlling the multiplexer to couple the selected non-zero weight value to the multiplier.  However, Lupon teaches further comprising a multiplexer coupled between the register and the multiplier, controlling the multiplexer to couple the selected weight to the multiplier (registers for storing weights and multiplexers which control when input signals and the weight parameters are available to multipliers, [0036]).  Thus, this teaching of the multiplexer from Lupon can be implemented into the device of Yan so that it comprises a multiplexer coupled between the register and the multiplier, the non-zero weight value selector controlling the multiplexer to couple the selected non-zero weight value to the multiplier.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Aliabadi to include a multiplexer coupled between the register and the multiplier, the non-zero weight value selector controlling the multiplexer to couple the selected non-zero weight value to the multiplier as suggested by Lupon.  It is well-known in the art to use a multiplexer to switch one of several input lines through to a single common output line by the application of a control signal.
14.	As per Claim 8, Yan teaches a processor, comprising:  a register that receives a plurality of N weight values in which N is a positive number greater than 1, the plurality of N weight values being logically arranged into a first group and a second group; a weight value selector coupled to the register, the weight value selector selecting and outputting a non-zero weight value from a weight value in the first group or a weight value in the second group [0039, 0042]; and a multiplier that multiples the non-zero weight value output from the weight value selector and an activation value that corresponds to the non-zero weight value output from the weight value selector to form an output product value [0031, 0039, 0042] (Fig. 2C).
	However, Yan does not expressly teach that N is a positive even number, the first group and the second group being of equal size, and each weight value in the first group corresponding to a weight value in the second group.  However, Aliabadi teaches a register that receives a plurality of N weight values in which N is a positive even number greater than 1, the plurality of N weight values being logically arranged into a first group and a second group, the first group and the second group being of equal size, and each weight value in the first group corresponding to a weight value in the second group [0085, 0031, 0211]; and a multiplier that multiplies the selected weight value from the first group of weight values or second group of weight values, and an activation value that corresponds to the selected weight value to form an output product value [0050, 0031, 0211].  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Yan and Aliabadi do not expressly teach a multiplexer coupled to the register, the multiplexer selecting and outputting the non-zero weight value.  However, Lupon teaches a multiplexer coupled to the register, the multiplexer selecting and outputting a weight value from the register; and a multiplier that multiples the weight value output from the multiplexer to form an output product value [0036].  Thus, this teaching of the multiplexer from Lupon can be implemented into the device of Yan so that it has a multiplexer coupled to the register, the multiplexer selecting and outputting the non-zero weight value.  This would be obvious for the reasons given in the rejection for Claim 5.
15.	As per Claim 9, Yan teaches further comprising weight value selector that controls to output the non-zero weight value based on whether a weight value in the first group equals a zero value and whether a weight value in the second group equals a zero value [0039, 0042].
	However, Yan does not expressly teach that the weight value in the second group corresponds to the weight value in the first group.  However, Aliabadi teaches that a weight value in the second group corresponds to the weight value in the first group, as discussed in the rejection for Claim 1.
	However, Yan and Aliabadi do not expressly teach that the weight value selector controls the multiplexer to output the non-zero weight value.  However, Lupon teaches that the multiplexer is controlled to output the weight value [0036].  Thus, this teaching of the multiplexer from Lupon can be implemented into the device of Yan so that the weight value selector controls the multiplexer to output the non-zero weight value.  This would be obvious for the reasons given in the rejection for Claim 5.
16.	As per Claims 10-13, these claims are similar in scope to Claims 2-4 and 6 respectively, and therefore are rejected under the same rationale.
17.	As per Claim 15, Claim 15 is similar in scope to Claim 8, except that Claim 15 has the additional limitations of a second register that receives a plurality of activation values; and the multiplier is coupled to the second register, the multiplier multiplying the activation value received from the second register.  Yan teaches a second register that receives a plurality of activation values (each single bit value for the input activations controls whether the associated multi-bit input activation is stored into the input activation registers 262, [0040]); and the multiplier is coupled to the second register, the multiplier multiplying the activation value received from the second register [0031, 0040] (Fig. 2C).  Thus, Claim 15 is rejected under the same rationale as Claim 8 along with this additional teaching from Yan.
18.	As per Claims 16-20, these claims are similar in scope to Claims 9-13 respectively, and therefore are rejected under the same rationale.
19.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20180218518A1) and Aliabadi (US 20180096226A1) in view of Hah (US 20180307783A1).
	Yan and Aliabadi are relied upon for the teachings as discussed above relative to Claim 1.
	However, Yan and Aliabadi do not teach wherein the selected non-zero weight value comprises a uint8 value.  However, Hah teaches the selected non-zero weight value (because multiplying a weight having a zero value to an input feature map generates a zero value, this calculation may be ignored or not performed, [0036]) comprises a uint8 value (values of the weights may be transformed to a set of scaled ternary numbers, such as unsigned eight bit integers (UINT8), [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan and Aliabadi so that the selected non-zero weight value comprises a uint8 value as suggested by Hah.  It is well-known in the art that using a uint8 value can reduce an array memory consumption.
20.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20180218518A1), Aliabadi (US 20180096226A1), and Lupon (US 20150170021A1) in view of Hah (US 20180307783A1).
Yan, Aliabadi, and Lupon are relied upon for the teachings as discussed above relative to Claim 8.  The combination of Yan and Lupon teaches the non-zero weight value output from the multiplexer, as discussed in the rejection for Claim 8.
However, Yan, Aliabadi, and Lupon do not teach wherein the non-zero weight value output form the multiplexer comprises a uint8 value.  However, Hah teaches the selected non-zero weight value [0036] comprises a uint8 value [0031].  Thus, this teaching from Hah can be implemented into the combination of Yan and Lupon so that the non-zero weight value output form the multiplexer comprises a uint8 value.  This would be obvious for the reasons given in the rejection for Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611